DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lindenberger US Patent 11,025,045 in view of Lau US Patent 6,498,546.
As per claims 1 and 4-6, Lindenberger discloses Fig. 1 an electromagnetic interference filter (EIF) system (e.g. filter stage 1) comprising:
as per claim 1, BUS+ bus bus (BUS+) (e.g. first busbar 3); INC+ inductor conductor (INC+) (e.g. top inductor of annular choke 8); CON+ terminal connection (CON+) (e.g. top terminal of capacitor 10); BUS- busbar (BUS-) (e.g. second busbar 4); INC- inductor conductor (INC-) (e.g. bottom inductor of annular choke 8); CON- terminal connection (CON-) (e.g. bottom terminal of capacitor 10); permeable inductor core (PIC) (e.g. annular choke 8); BUS+ capacitor (Cy11) (Annotated Fig. 1 below, capacitor annotated as A); BUS- capacitor (Cy12) (Annotated Fig. 1 below, capacitor annotated as B.); CON+ capacitor (Cy21) (Annotated Fig. 1 below, capacitor annotated as C); CON- capacitor (Cy22) (Annotated Fig. 1 below, capacitor annotated as D); and grounding support assembly (GSA) (e.g. ground G); wherein; said INC+ electrically couples said BUS+ and said CON+ (The top inductor of choke 8 electrically couples a left end of the busbar 3 to the top terminal of capacitor 10.); said INC- electrically couples said BUS- and said CON- (The bottom inductor of annular choke 8 electrically couples a left end of the busbar 4 to the bottom terminal of capacitor 10.); said Cy11 electrically couples said BUS+ and said GSA (Annotated Fig. 1 below; The capacitor annotated as A electrically couples the busbar 3 to the ground G.); said Cy12 electrically couples BUS- and said GSA (Annotated Fig. 1 below; The capacitor annotated as B electrically couples the busbar 4 to the ground G.); said Cy21 electrically couples said CON+ and said GSA (Annotated Fig. 1 below; The capacitor annotated as C electrically couples the top terminal of capacitor 10 to the ground G via busbar 3.); said Cy22 electrically couples said CON- and said GSA (Annotated Fig. 1 below; The capacitor annotated as D electrically couples the bottom terminal of capacitor 10 to the ground G via busbar 4.); said BUS+ comprises one or more positive bus bar connections; said BUS- comprises one or more negative bus bar connections (The busbar 3 is one positive busbar connection and busbar 4 is one negative busbar connection.); said PIC comprises a ferromagnetic material having a void through which said INC+ and said INC- traverse (Abstract; As stated, the annular core is made of a ferromagnetic material. The annular core is a “ring shaped” core, thus inherently comprises a void therein in which the two inductors of the choke 8 are disposed or are “traverse” therethrough, as well-known in the art.);
as per claim 4, an output filtering capacitor (OFC) Cx41 (e.g. capacitor 10) electrically coupled between said CON+ and said CON-;
as per claim 5, wherein said PIC comprises a ferrite material (Col. 1 lines 63-67; “Ferromagnetic” also covers a ferrimagnetic material (i.e. “ferrite”) as stated.); and
as per claim 6, an inductor insulating spacer (ISS) (related Fig. 3, core 16) positioned between said INC+ and said INC- that mechanically separates and electrically isolates said INC+ from said INC- (The core 16 is disposed between and thus mechanically separates and electrically isolates the inductors of core 8.).

    PNG
    media_image1.png
    466
    787
    media_image1.png
    Greyscale

However, Lindenberger does not disclose said GSA comprises one or more grounding bus bar connections. 
Lau exemplarily discloses in Fig. 13 a filtering assembly comprising two busbars 64 and 66 and a ground busbar 62 disposed there-between. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced the generic ground G in the schematic circuit of Lindenberger with a specific ground busbar as exemplarily taught by Lau as being an obvious art substitution of equivalence. As an obvious consequence of the modification, the combination would have necessarily included said GSA comprises one or more grounding bus bar connections.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the above combination, as applied to claim 1, and further in view of Bender US 2004/0239055.
As per claim 3, the above combination discloses the electromagnetic interference filter (EIF) system of claim 1, but does not disclose wherein said Cy11, said Cy12, said Cy21, and said Cy22 each have a capacitance value in the range of 0.10 uF to 47 uF.
However, Bender exemplarily discloses in Fig. 3 a filter 26 comprising capacitors 220 and 222 which have a capacitance of 3 uF (Paragraph 65 of Bender). Before the effective filing date, it would have been obvious to one of ordinary skill in the art at the time of manufacturing to have designed each of the capacitors of the combination circuit to have had any capacitance, such as for example a capacitance of 3 uF, as being an obvious design consideration based on the exemplary teachings of Bender. As an obvious consequence of the modification, the combination would have necessarily included wherein said Cy11, said Cy12, said Cy21, and said Cy22 each have a capacitance value in the range of 0.10 uF to 47 uF (e.g. 3 uF which is a value between the range).
Allowable Subject Matter
Claims 2 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
As per claim 11, the combination of Lindenberger in view of Lau discloses an EIF method operating on an electromagnetic interference filter system, said system comprising all of the limitations recited in claim 11 (See description above pertaining to claim 1 which has not been repeated for the sake of brevity.). However, the combination DOES NOT disclose said method comprising the steps of welding or mechanically attaching said INC+/INC- to said BUS+/BUS- bars, forming multiple “leadframes” comprising copper to support said capacitors; forming a support well for said capacitors within said leadframes; reflow soldering said capacitors to said leadframes; trimming and forming said leadframes and said capacitors; injection molding said capacitors within the confines of said leadframes; attaching said capacitor leadframe combinations to said BUS+/BUS-, said INC+/INC-, and said CON+/CON- and said GSA; and injection molding and/or encapsulating said INC+ and INC-, said capacitor leadframe combinations and said GSA assembly with a plastic encapsulating enclosure to form an integrated mechanical assembly.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843